Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154420                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  ROBERT MILLER and DIANE MILLER,                                                                                    Justices
           Plaintiffs-Appellees,
  v                                                                SC: 154420
                                                                   COA: 325885
                                                                   Tuscola CC: 12-027312-CK
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 2, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2017
           s0517
                                                                              Clerk